Title: To James Madison from Elias Vanderhorst, 8 August 1803
From: Vanderhorst, Elias
To: Madison, James


					
						Sir:
						Bristol Augt. 8th. 1803.
					
					I have already written to you by this conveyance on the 28t. Ulto. and have now Merely to add a few more News-Papers to those I then sent you, which will in some degree, serve to communicate to you, what has since occurred in this quarter, much of which you will find not a little Interesting.  Indeed Public affairs look more & more serious and my apprehensions for their result is truly painful.  The prospect of the approaching Harvest here continues extremely favorable.  I have the Honor to be with great respect, sir, Your most Obedt. & most Hl. Servt.
					
						Elias Vander Horst
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
